DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss, contained in its Answer filed April 2, 2008, requesting that the Complaint be dismissed.
A case management conference was held April 24, 2008. Plaintiff appeared on his own behalf. Tamara Idsinga, Tax Auditor, appeared on behalf of Defendant. After a discussion of the issues, Plaintiff decided that he would apply to Defendant for doubtful liability review of his account. The court stated that it would grant Defendant's motion. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ______ day of _________ 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner on May5, 2008. The Court filed and entered this document on May 5, 2008. *Page 1